KEETON, Justice.
This is a companion case to Case No_ 8207 in which a decision was made and filed this date Idaho, 295 P.2d 249.1 The two. cases bear identical titles save and except that this case is an appeal from a judgment, entered in the District Court of Canyon. *465County, and Case No. 8207 is an appeal from a similar judgment entered in the District Court of Owyhee County. The same facts are involved in the two cases and the appeals were consolidated for hearing before this Court.
By virtue of the decision in Case No. 8207 and in accordance therewith, the judgment is affirmed. Costs to respondents.
TAYLOR, C. J., SMITH, J., and BECK-WITH, District Judge, concur.
PORTER, J., dissents.

. 77 Idaho 453.